Name: Commission Regulation (EEC) No 454/90 of 22 February 1990 laying down detailed rules for an emergency supply of cereals, beef and butter to Romania
 Type: Regulation
 Subject Matter: documentation;  cooperation policy;  Europe;  international trade;  executive power and public service
 Date Published: nan

 23 . 2 . 90 Official Journal of the European Communities No L 47/21 COMMISSION REGULATION (EEC) No 454/90 of 22 February 1990 laying down detailed rules for an emergency supply of cereals, beef and butter to Romania Article 2 1 . The Commission shall designate the stores from which the products may be withdrawn. 2. The products shall be made available, in accordance with the conditions governing removal from storage of the products concerned, to persons duly authorized by the Romanian authorities to transport or have transported the products in question to Romania. 3. The products shall be made available :  on presentation of the original of the authorization referred to in paragraph 2 and after it has been veri ­ fied, and  after signature by the person authorized of a duly completed takeover certificate, a model of which is given in the Annex. In addition* the agency which makes the products avail ­ able shall keep a copy or photocopy of the authorization presented at the time each batch of goods is taken over. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 282/90 of 23 January 1990 on emergency action for the supply of certain agricultural products to Romania ('), and in parti ­ cular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain (2), and in particular Article 7 thereof, and to the corresponding provisions relating to the other products concerned, Whereas provision should be made for the supply to Romania of the products referred to in Regulation (EEC) No 282/90, to be effected by operators authorized by the Romanian authorities and who are to take over the products on removal from the intervention stocks desig ­ nated by the Commission ; Whereas such supplies should be made subject to the provisions of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention (3), as last amended by Regulation (EEC) No 453/90 (4), and a security ensuring departure from the customs territory of the Community should be required ; Whereas no refunds, monetary compensatory amounts or accession compensatory amounts must be paid on these products ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, Article 3 1 . Removal of the goods shall be subject to the prior lodging, with the intervention agency of the Member State where the products are made available :  in the case of cereals and butter, of a security equal to the buying-in price of the product concerned, appli ­ cable at the time of removal from storage,  in the case of beef, of a security equal to ECU 280 per 100 kilograms. 2. The products referred to in Article 1 shall be supplied subject to the provisions of Regulation (EEC) No 569/88 . The removal order referred to in Article 3 of Regulation (EEC) No 569/88 shall ber the following additional words : 'Emergency action for Romania. Products on which refunds or monetary and/or accession compensa ­ tory amounts may not be paid'. 3 . The security shall be released in accordance with Articles 4 and 13 ( 1 ) (a) of Regulation (EEC) No 569/88 . Article 18 thereof shall not apply. HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the detailed rules for the supply of cereals , beef and butter made available to the Romanian authorities under Regulation (EEC) No 282/90 . (') OJ No L 31 , 2. 2. 1990, p. 1 . (J) OJ No L 53, 1 . 3 . 1986, p. 25 . (3) OJ No L 55, 1 . 3 . 1988, p. 1 . (4) See page 15 of this Official Journal . No L 47/22 Official Journal of the European Communities 23 . 2. 90 emergency supply of cereals, beef and butter to Romania (58). H OJ No L 47, 23 . 2. 1990, p. 21 .' Article 4 The following point 58 and the relevant footnote are hereby added to part I ('Products to be exported in the same state as that in which they were removed from inter ­ vention stock') of the Annex to Regulation (EEC) No 569/88 : '(58) Commission Regulation (EEC) No 454/90 of 22 February 1990 laying down detailed rules for an Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1990. For the Commission Ray MAC SHARRY Member of the Commission 23 . 2. 90 Official Journal of the European Communities No L 47/23 ANNEX Model for takeover certificate 1 , the undersigned : (Surname, forename and status) acting on behalf of the Romanian Government, hereby certify that the goods listed below have been taken over :  Place and date of takeover :  Product : Tonnage (net, gross or gross for net weight) taken over ; Packaging : Number of items : net weight per item (kilograms) marked (endorsement) : Observations : (Signature)